1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   VIRNA L. SANTOS,                                    No. 1:16-cv-00351-DAD-SMS
12                       Plaintiff,
13           v.                                          ORDER GRANTING STIPULATION RE
                                                         DEFENDANT’S MOTION FOR DISMISSAL
14   LORETTA LYNCH,                                      OR TRANSFER
15                       Defendants.                     (Doc. Nos. 9, 13)
16

17

18           On April 29, 2016, defendant Loretta Lynch filed a motion to dismiss this action for lack

19   of venue pursuant to Rule 12(b)(3) of the Federal Rules of Civil Procedure, or in the alternative,

20   to transfer the matter to the United States District Court for the District of Columbia. (Doc. No.

21   9.) Subsequently, on May 27, 2016, the parties filed a stipulation to transfer this action to the

22   District of Columbia. (Doc. No. 13.)

23           Pursuant to 28 U.S.C. § 1406(a), “[t]he district court of a district in which is filed a case

24   laying venue in the wrong division or district shall dismiss, or if it be in the interest of justice,

25   transfer such case to any district or division in which it could have been brought.” According to

26   the stipulation, the parties agree that the District of Columbia is the only district for which venue

27   is proper. (Doc. No. 13 at 1.) Finding good cause and in the interests of justice, the court grants

28   the parties’ stipulation.
                                                         1
 1            Accordingly,

 2            1. The parties’ stipulation to transfer this action to the District of Columbia (Doc. No.

 3               13) is granted;

 4            2. The Clerk of the Court is directed to transfer this action to the United States District

 5               Court for the District of Columbia as soon as reasonably possible;

 6            3. Defendant’s motion for dismissal or transfer (Doc. No. 9) is denied as moot; and

 7            4. The initial scheduling conference, currently set for June 22, 2016 before Magistrate

 8               Judge Sandra M. Snyder, is vacated.

 9   IT IS SO ORDERED.
10
     Dated:     May 31, 2016
11                                                          UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2